                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DERRICK NUTTER,                                 *

Plaintiff,                                      *

v.                                              *            Civil Action No. ELH-18-3283

RICKY FOXWELL,                                  *
ROBERT TROXELL,
                                                *
Defendants.
                                        ***
                                 MEMORANDUM OPINION

        This case arises from an isolated error that occurred on October 25, 2017, at Eastern

Correctional Institution (“ECI”), a prison in Westover, Maryland. The error resulted in the

provision of sausages to inmates at breakfast that contained 2% or less of pork stock.

        At the time of the incident, plaintiff Derrick Nutter was an inmate housed at ECI. See ECF

1. He brings this civil action pursuant to 42 U.S.C. § 1983 against Ricky Foxwell, the Warden at

ECI at that time, and Dietary Manager Robert Troxell. Id. Claiming that consumption of pork is

against his religion, plaintiff seeks immediate release, compensatory damages in the amount of

$300,000 against each defendant, and punitive damages of $300,000 against each defendant, for

their alleged violation of his First Amendment rights. Id.

        Defendants have moved to dismiss or, in the alternative, for summary judgment. ECF 9.

Their motion is supported by a memorandum of law (ECF 9-1) (collectively, the “Motion”).

Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court informed plaintiff that

the failure to file a response in opposition to the defendants’ Motion could result in dismissal of

his Complaint. ECF 10. Plaintiff filed a response in opposition to the defendants’ Motion on

February 7, 2019. ECF 11. Defendants did not reply.
       Upon review of the record, exhibits, and applicable law, the court deems a hearing

unnecessary. See Local Rule 105.6 (D. Md. 2018). Defendants’ Motion shall be construed as a

motion for summary judgment and shall be granted.

                                       I.      Factual Background

       On October 25, 2017, while plaintiff was incarcerated at ECI, he ate breakfast consisting

of sausage links. ECF 1 at 3.1 Thereafter, plaintiff was informed by another inmate that the

sausages contained pork. Id. Plaintiff claims that his religion imposes a belief that “pigs, swine

and therefore pork [is] unclean” and “shall not be touched or consumed.” Id. at 5. He asserts that,

by serving pork, defendants violated his right to practice his religion. Id.

       Troxell was the Correctional Dietary Manager at ECI during the relevant time. ECF 9-3

(Troxell Declaration), &1. In his Declaration, Troxell avers that plaintiff never submitted any

written request for a non-pork diet on the basis of his faith. Id. at &5. To Troxell’s knowledge,

during the 28 years of his tenure in the Correctional Dietary department, no inmate has ever

requested a non-pork diet on the basis of a purported Christian faith. Id.

       According to ECI’s case management system, plaintiff indicated on May 10, 2016, that his

religious affiliation was “Islam Moorish, Temple of America.” ECF 9-2 at 8. During plaintiff’s

incarceration at ECI, he signed and dated Religious Preference Registration forms, each of which

included a staff witness signature, informing ECI staff of the faith group that he intended to

practice. Id. at 9-10. In a form dated October 2, 2016, plaintiff selected “Other” and wrote in the

letters, “YGM.” Id. at 9. Therefore, on October 4, 2016, his religious affiliation was changed to

“Other” in the prison’s case management system. Id. at 8. In a form dated July 21, 2016, plaintiff

again wrote “YGM.” Id. at 10. Most recently, the case management system reflects that plaintiff



       1
           All citations reflect their electronic pagination.
                                                    2
selected Roman Catholicism on September 27, 2018. Id. at 8.

        Troxell maintains that, in accordance with Maryland Department of Public Safety and

Correctional Services (“DPSCS”) policy, “no prison inmate food items of any kind may contain

any pork or pork by-products out of general consideration of established Muslim and Jewish

religious dietary restrictions, which forbid consumption of any pork[.]” ECF 9-3 at ¶3. Moreover,

“[c]ertified Halal and Kosher diets are provided for Muslim and Jewish inmates, respectively, on

the basis of widely recognized and established Muslim and Jewish religious convictions.” Id. at

¶4. However, those religious diets are “only provided to inmates who submit a written dietary

request and have been approved by the prison chaplain once the chaplain has interviewed them

individually to ascertain the veracity and sincerity of their respective religious faiths to warrant

accommodation of a religious diet rather than the general population meals.” Id.

        It is clear that, at the relevant time, the DPSCS did not order sausages with any pork. An

Invoice dated September 27, 2017, reflects that ECI contracted to purchase 192 cases of turkey

maple sausage links from a commercial food vendor. ECF 9-2 at 2. Notably, the Invoice expressly

states, in part: “Sausage, Turkey Maple Link . . . .” Id. Payment was due by October 27, 2017.

Id. And, the Purchase Requisition (id. at 3) indicates an “Item Description” of “Turkey Sausage

Links.” Further, the “Receiving Report” describes the “articles” as “Turkey Sausage links.” Id.

at 4.

        Of relevance, all commercial vendors supplying inmate food items to ECI are explicitly

informed prior to sale that any food items must not contain any pork or pork by-products in

accordance with DPSCS policies. See ECF 9-3 at ¶6. Troxell avers that ECI relies on the

commercial food vendors to comply with this policy with respect to the inmate food items supplied

to ECI. Id. Defendants also expect ECI staff to comply with the Directives and ECI policies



                                                 3
regarding inmate meals. Id. at ¶7; ECF 9-5 at ¶3. Defendants do not dispute, however, that

“sausage that contained 2% or less dehydrated pork stock” was served to ECI inmates on October

25, 2017. See ECF 9-1 at 3-4.2

       Plaintiff states that because he was “unaware of the sausages . . . being pork on 10-25-17,”

he was “unable to file a grievance within 30 days from the actual incident.” ECF 1 at 3. Indeed,

there is no record that plaintiff filed any Administrative Remedy Procedure (“ARP”) appeal with

the Inmate Grievance Office (“IGO”) regarding this incident. See ECF 9-4 at &3.

       ECI staff investigated the incident after a formal complaint was lodged by another inmate.

See ECF 9-2 at 5-7. During the investigation, a correctional officer assigned to the “feed up” meal

duty for October 25, 2017, provided a statement indicating that, to the officer’s knowledge, no

pork products were purchased or served in the DOC [Division of Correction], that the food item

in question was turkey sausage, and that eggs were available if any inmate wanted a substitute. Id.

at 7. Thus, Foxwell responded to the inmate’s complaint as follows, id. at 5:

       Your request for Administrative Remedy has been investigated and is Meritorious
       in Part; upon review of reports from staff and supporting documentation, it has been
       determined that sausage that contained 2% or less dehydrated pork stock on
       10/25/17. This was served as an oversite [sic] by multiple departments and the
       vendor. This product has been pulled and will not be served in the future. Eating
       of pork products does not cause health issues. Staff has been advised to check
       labels prior to serving.

                                     II.    Standard of Review

       Defendants’ Motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or, in

the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this manner

implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See

Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011).



       2
           Eggs were available upon request. ECF 9-1 at 3.
                                                4
       Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger v. U.S. Airways, Inc., 510 F.3d 442, 450

(4th Cir. 2007). However, under Rule 12(b)(6), a court, in its discretion, may consider matters

outside of the pleadings, pursuant to Rule 12(d). If the court does so, “the motion must be treated

as one for summary judgment under Rule 56,” and “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see

Adams Housing, LLC v. The City of Salisbury, Maryland, 672 Fed Appx. 220, 222 (4th Cir. 2016)

(per curiam). But, when the movant expressly captions its motion “in the alternative” as one for

summary judgment, and submits matters outside the pleadings for the court’s consideration, the

parties are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does

not have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 261 (4th Cir. 1998).

       A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider it.” 5C

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1366, at 159 (3d ed. 2004, 2011 Supp.).

This discretion “should be exercised with great caution and attention to the parties’ procedural

rights.” Id. at 149. In general, courts are guided by whether consideration of extraneous material

“is likely to facilitate the disposition of the action,” and “whether discovery prior to the utilization

of the summary judgment procedure” is necessary. Id. at 165-67.

       Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d 435, 448-49 (4th Cir. 2011); see Putney v. Likin, 656 Fed. Appx. 632, 638 (4th Cir. 2016)



                                                   5
(per curiam); McCray v. Maryland Dep't of Transportation, 741 F.3d 480, 483 (4th Cir. 2015).

However, “the party opposing summary judgment ‘cannot complain that summary judgment was

granted without discovery unless that party had made an attempt to oppose the motion on the

grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names,

302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,

961 (4th Cir. 1996)); see also Dave & Buster’s, Inc. v. White Flint Mall, LLLP, 616 Fed. App’x

552, 561 (4th Cir. 2015).

       To raise adequately the issue that discovery is needed, the nonmovant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery.   Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). “[T]o justify a denial of summary judgment on the grounds

that additional discovery is necessary, the facts identified in a Rule 56 affidavit must be ‘essential

to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011)

(alteration in original) (citation omitted). A nonmoving party’s Rule 56(d) request for additional

discovery is properly denied “where the additional evidence sought for discovery would not have

by itself created a genuine issue of material fact sufficient to defeat summary judgment.” Strag v.

Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see McClure v. Ports, 914 F.3d

866, 874-75 (4th Cir. 2019); Gordon v. CIGNA Corp., 890 F.3d 463, 479 (4th Cir. 2018);

Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266 F. App’x. 274 (4th

Cir. 2008), cert. denied, 555 U.S. 885 (2008).

       If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure



                                                  6
to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment ruling

that is obviously premature. And, a court “should hesitate before denying a Rule 56(d) motion

when the nonmovant seeks necessary information possessed only by the movant.” Pisano v.

Strach, 743 F.3d 927, 931 (4th Cir. 2014).

        Although the Fourth Circuit has placed “‘great weight’” on the Rule 56(d) affidavit, and

has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need for additional

discovery in a memorandum of law in opposition to a motion for summary judgment is not an

adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a Rule

56(d) affidavit. Id. (internal citations omitted). According to the Fourth Circuit, failure to file an

affidavit may be excused “if the nonmoving party has adequately informed the district court that

the motion is premature and that more discovery is necessary” and the “nonmoving party’s

objections before the district court ‘served as the functional equivalent of an affidavit.’” Id. at

244-45 (internal citations omitted); see also Putney, 656 Fed. App’x. at 638; Nader v. Blair, 549

F.3d 953, 961 (4th Cir. 2008). “This is especially true where, as here, the non-moving party is

proceeding pro se.” Putney, 656 Fed. Appx. at 638.

        Plaintiff has not filed an affidavit under Rule 56(d). Moreover, I am satisfied that it is

appropriate to address the defendants’ Motion as one for summary judgment, as this will facilitate

resolution of the case.

        Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” The Supreme Court has



                                                     7
clarified that this does not mean that any factual dispute will defeat the motion: “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986) (emphasis in original).

       A fact is “material” if it “might affect the outcome of the suit under the governing law.” Id.

at 248. There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013).

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (2004). And, the court must “view the evidence in the light most favorable to . . . the

nonmovant, and draw all reasonable inferences in her favor without weighing the evidence or

assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,

645 (4th Cir. 2002); see Roland v. United States Citizenship & Immigration Servs., 850 F.3d 625,

628 (4th Cir. 2017); Lee v. Town of Seaboard, 863 F.3d 323, 327 (4th Cir. 2017); FDIC v. Cashion,

720 F.3d 169, 173 (4th Cir. 2013).

       Notably, the district court’s “function” is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S.

at 249; accord Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, the



                                                  8
trial court may not make credibility determinations on summary judgment. Jacobs v. N.C.

Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank

v. French, 499 F.3d 345, 352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d

431, 442 (4th Cir. 2006); Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting

evidence, such as competing affidavits, summary judgment is generally not appropriate, because

it is the function of the factfinder to resolve factual disputes, including matters of witness

credibility.

        Because plaintiff is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

        In sum, to counter a motion for summary judgment, there must be a genuine dispute as to

material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86

(1986). “A court can grant summary judgment only if, viewing the evidence in the light most

favorable to the non-moving party, the case presents no genuine issues of material fact and the

moving party demonstrates entitlement to judgment as a matter of law.” Iraq Middle Mkt. Dev.

Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017).

                                          III.    Discussion

        In their Motion, defendants seek dismissal under Federal Rules of Civil Procedure 12(b)(1)

and (6), or summary judgment under Rule 56. They argue that (1) plaintiff failed to exhaust his

administrative remedies; (2) defendants are entitled to qualified immunity; (3) no facts are alleged

against defendants; (4) defendants did not personally participate in the alleged wrongdoing; (5) no



                                                 9
First Amendment violation occurred; and (6) no due process violation occurred based on a

violation of DPSCS’s policies and procedures. ECF 9-1.

       1. Exhaustion

       In part, defendants raise the affirmative defense that plaintiff has failed to exhaust his

administrative remedies.    If plaintiff’s claim has not been properly presented through the

administrative remedy procedure, it must be dismissed pursuant to the Prisoner Litigation Reform

Act (“PLRA”), 42 U.S.C. § 1997e. The PLRA provides, in pertinent part:

           No action shall be brought with respect to prison conditions under section
           1983 of this title, or any other Federal law, by a prisoner confined in any jail,
           prison, or other correctional facility until such administrative remedies as are
           available are exhausted.

42 U.S.C. § 1997e(a).

       For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523, 528 (D. Md. 2003), aff’d, 98 Fed. App’x. 253

(4th Cir. 2004).3



       3
         Maryland appellate case law indicates that the administrative grievance procedure does
not encompass “‘every kind of civil matter that could be brought by a DOC inmate.’” Massey v.
Galley, 392 Md. 634, 646, 898 A.2d 951, 958 (2006) (citation omitted). Rather, it applies only to
matters that “relate to or involve a prisoner’s ‘conditions of confinement.’” Id. at 651, 898 A.2d
at 960 (citation omitted). Thus, the grievance procedure does not apply to requests for public
information under the Maryland Public Information Act, see id., nor does it apply to medical
malpractice claims against private medical service providers who treat inmates under contract with
the DOC. See Abramson v. Corr. Med. Servs., Inc., 359 Md. 238, 753 A.2d 501 (2000).
                                                 10
       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and

does not impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

administrative remedies is an affirmative defense to be pleaded and proven by defendants. See

Jones v. Bock, 549 U.S. 199, 215-216 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d

674, 682 (4th Cir. 2005).

       The doctrine governing exhaustion of administrative remedies has been well established

through administrative law jurisprudence and provides that a plaintiff is not entitled to judicial

relief until the prescribed administrative remedies have been exhausted. Woodford v. Ngo, 548

U.S. 81, 88 (2006) (citations omitted). A claim that has not been exhausted may not be considered

by this court. See Bock, 549 U.S. at 220. In other words, exhaustion is mandatory. Ross v. Blake,

136 S.Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse a failure to exhaust.

Ross, 136 S.Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000) (explaining “[t]he

mandatory ‘shall’. . . normally creates an obligation impervious to judicial discretion”)).

       The PLRA’s exhaustion requirement serves several purposes. These include “allowing a

prison to address complaints about the program it administers before being subjected to suit,

reducing litigation to the extent complaints are satisfactorily resolved, and improving litigation

that does occur by leading to the preparation of a useful record.” Bock, 549 U.S. at 219; see Battle




        Moreover, the administrative grievance procedure does not apply to claims for
compensation for disabilities resulting from “personal injury arising out of and in the course of [an
inmate’s] work for which wages or a stipulated sum of money was paid by a correctional facility,”
Md. Code, Corr. Servs. § 10-304, for which a claim to a different administrative body, the Sundry
Claims Board, is the exclusive remedy. See Dixon v. DPSCS, 175 Md. App. 384, 927 A.2d 445
(2007). On the other hand, the grievance process does apply to a wide variety of claims that arise
out of the conditions of confinement, even if the grievance process cannot provide a
comprehensive remedy for such claims, such as tort claims of assault and battery against prison
officers. See McCullough v. Wittner, 314 Md. 602, 552 A.2d 881 (1989).
                                                 11
v. Ledford, 912 F.3d 708, 717 (4th Cir. 2019) (reiterating that the PLRA’s exhaustion requirement

provides prison officials with the opportunity to take corrective action so as to avoid litigation);

Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (exhaustion means providing prison officials

with the opportunity to respond to a complaint through proper use of administrative remedies). It

is designed so that prisoners pursue administrative grievances until they receive a final denial of

the claims, appealing through all available stages in the administrative process so that the agency

reaches a decision on the merits. Chase, 286 F. Supp. at 530; Gibbs v. Bureau of Prisons, 986 F.

Supp. 941, 943-44 (D. Md. 1997) (dismissing a federal prisoner’s lawsuit for failure to exhaust,

where plaintiff did not appeal his administrative claim through all four stages of the BOP’s

grievance process); see also Booth v. Churner, 532 U.S. 731, 735 (2001) (affirming dismissal of

prisoner’s claim for failure to exhaust where he “never sought intermediate or full administrative

review after prison authority denied relief”); Thomas v. Woolum, 337 F.3d 720, 726 (6th Cir. 2003)

(noting that a prisoner must appeal administrative rulings “to the highest possible administrative

level”); Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002) (prisoner must follow all

administrative steps to meet the exhaustion requirement so that the agency addresses the merits of

the claim, but need not seek judicial review), cert. denied, 537 U.S. 949 (2002).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore, 517 F.3d at 725, 729; see Langford v. Couch, 50 F. Supp. 2d

544, 548 (E.D. Va. 1999) (“[T]he . . . PLRA amendment made clear that exhaustion is now

mandatory.”).    Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford, 548 U.S. at 88,

93. This requirement is one of “proper exhaustion of administrative remedies, which ‘means using

all steps that the agency holds out, and doing so properly (so that the agency addresses the issues



                                                12
on the merits).’” Id. at 93 (quoting Pozo, 286 F.3d at 1024) (emphasis in original). But, the court

is “obligated to ensure that any defects in [administrative] exhaustion were not procured from the

action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th

Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Notably, an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a). The

Fourth Circuit addressed the meaning of “available” remedies in Moore, 517 F. 3d at 725, stating:

           [A]n administrative remedy is not considered to have been available if a
           prisoner, through no fault of his own, was prevented from availing himself of
           it. See Aquilar-Avellaveda v. Terrell, 478 F. 3d 1223, 1225 (10th Cir. 2007);
           Kaba v. Stepp, 458 F. 3d 678, 684 (7th Cir. 2006). Conversely, a prisoner does
           not exhaust all available remedies simply by failing to follow the required steps
           so that remedies that once were available to him no longer are. See Woodford
           v. Ngo, 548 U.S. 81, 89 (2006). Rather, to be entitled to bring suit in federal
           court, a prisoner must have utilized all available remedies “in accordance with
           the applicable procedural rules,” so that prison officials have been given an
           opportunity to address the claims administratively. Id. at 87. Having done that,
           a prisoner has exhausted his available remedies, even if prison employees do
           not respond. See Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

       More recently, in Ross v. Blake, 136 S.Ct. 1850 (2016), the Supreme Court rejected a

“freewheeling approach to exhaustion as inconsistent with the PLRA.” Id. at 1855. In particular,

it rejected a “special circumstances” exception to the exhaustion requirement. Id. at 1856-57. But,

it reiterated that “[a] prisoner need not exhaust remedies if they are not ‘available.’” Id. at 1855.

“[A]n administrative remedy is not considered to have been available if a prisoner, through no

fault of his own, was prevented from availing himself of it.” Moore, 517 F.3d at 725.

       The Ross Court outlined three circumstances when an administrative remedy is unavailable

and an inmate’s duty to exhaust available remedies “does not come into play.” 136 S.Ct. at 1859.

First, “an administrative procedure is unavailable when (despite what regulations or guidance

materials may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Id. at 1859. Second, “an administrative

                                                 13
scheme might be so opaque that it becomes, practically speaking, incapable of use. In this

situation, some mechanism exists to provide relief, but no ordinary prisoner can discern or navigate

it.” Id. The third circumstance arises when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.” Id. at

1860.

        The DPSCS has an established ARP for use by Maryland State prisoners for “inmate

complaint resolution.” See generally Md. Code (2008 Repl. Vol.), Corr. Servs. (“C.S.”), §§ 10-

201 et seq.; Code of Maryland Regulations (“COMAR”) 12.07.01.01B(1) (defining ARP);

OPS.185.0002.02.4 The grievance procedure applies to the submission of “grievance[s] against .

. . official[s] or employee[s] of the Division of Correction.” C.S. § 10-206(a).

        Regulations promulgated by DPSCS concerning the administrative remedy procedure

define a “grievance to include a “complaint of any individual in the custody of the Department of

Correction [(“DOC”)] . . . against any officials or employees of the [DOC] . . . arising from the

circumstances of custody or confinement.” COMAR 12.07.01.01B(8). An inmate “must exhaust”

the ARP process as a condition precedent to further review of the inmate’s grievance. See C.S.

§ 10-206(b); see also COMAR 12.07.01.02.D; OPS.185.0002.02.

        To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with

the IGO against any DOC official or employee. C.S. § 10-206(b). However, if the prison has a




        4
           OPS.185.0002 is an Executive Directive created by DPSCS, titled “Administrative
Remedy        Procedure     (ARP)”     (“ARP         Directive”)    available     for   review       at
http://itcd.dpscs.state.md.us/PIA. “[A] court may properly take judicial notice of ‘matters of
public record’ and other information that, under Federal Rule of Evidence 201, constitute
‘adjudicative facts.’” Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir.
2015); see also Fed. R. Evid. 201(b)(2) (stating that a “court may judicially notice a fact that is not
subject to reasonable dispute because it . . . can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned”).
                                                  14
grievance procedure that is approved by the IGO, the prisoner must first follow the institutional

ARP process, before filing a grievance with the IGO.            See C.S. § 10-206(b); see also

OPS.185.0002.02. A grievance must be filed in writing, in a format approved by the IGO, or by

use of an ARP form. COMAR 12.07.01.04(A). And, the grievance must be filed within 30 days

of the date on which the incident occurred, or within 30 days of the date the prisoner first gained

knowledge of the incident or injury giving rise to the complaint, whichever is later. COMAR

12.07.01.05A.

       The ARP process consists of multiple steps. For the first step, a prisoner is required to file

his initial ARP with his facility’s “managing official” OPS.185.0002.05C(1). In C.S. § 1-101(k),

a “managing official is defined “as the administrator, director, warden, superintendent, sheriff, or

other individual responsible for the management of a correctional facility.” In the DPSCS, each

facility’s warden is responsible for the ARP at the institutional level.        OPS.185.0002.05E.

Moreover, the ARP request must be filed within 30 days of the date on which the incident occurred,

or within 30 days of the date the prisoner first gained knowledge of the incident or injury giving

rise to the complaint, whichever is later. OPS.185.0002.05J.

       The second step in the ARP process occurs if the managing official denies a prisoner’s

initial ARP. The prisoner has 30 days to file an appeal with the DPSCS’s Deputy Secretary for

Operations or that official’s designee. OPS.185.0002.05L. For prisoners in DOC facilities, the

Commissioner of Correction is the official to whom this appeal is sent. Id.

       If the Commissioner of Correction denies an appeal, the prisoner has 30 days to file a

grievance with the IGO.      OPS.185.0002.05D; C.S. § 10-206(a); C.S. § 10-210; COMAR

12.07.01.05B. When filing with the IGO, a prisoner is required to include copies of the following:

the initial request for administrative remedy, the warden’s response to that request, a copy of the



                                                15
ARP appeal filed with the Commissioner of Correction, and a copy of the Commissioner’s

response. COMAR 12.07.01.04(B)(9)(a). If the grievance is determined to be “wholly lacking in

merit on its face,” the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see COMAR

12.07.01.07B.

       An order of dismissal constitutes the final decision of the Secretary of DPSCS for purposes

of judicial review. C.S. § 10-207(b)(2)(ii). However, if a hearing is deemed necessary by the

IGO, the hearing is conducted by an administrative law judge with the Maryland Office of

Administrative Hearings. See C.S. § 10-208(2)(c); COMAR 12.07.01.07-.08. The conduct of

such hearings is governed by statute. See C.S. § 10-208; COMAR 12.07.01.07D; see also Md.

Code Ann., State Gov’t §§ 10-101 et seq.

       A decision of the administrative law judge denying all relief to the inmate is considered a

final agency determination. C.S. § 10-209(b)(1)(i) & (ii); COMAR 12.07.01.10A. However, if

the ALJ concludes that the inmate’s complaint is wholly or partly meritorious, the decision

constitutes a recommendation to the Secretary of DPSCS, who must make a final agency

determination within fifteen days after receipt of the proposed decision of the administrative law

judge. See C.S. § 10-209(b)(2), (c).

       The final agency determination is subject to judicial review in a Maryland circuit court, so

long as the claimant has exhausted his/her remedies. See C.S. § 10-210. An inmate need not,

however, seek judicial review in State court in order to satisfy the PLRA’s administrative

exhaustion requirement. See, e.g., Pozo, 286 F.3d at 1024 (“[A] prisoner who uses all

administrative options that the state offers need not also pursue judicial review in state court.”).

       Plaintiff failed to exhaust his administrative remedies regarding the claim asserted here.

Pursuant to COMAR 12.07.01.05A, a grievance must be filed within 30 days of the date on which



                                                 16
the incident occurred, or within 30 days of the date the prisoner first gained knowledge of the

incident or injury giving rise to the complaint, whichever is later. Plaintiff claims that he was

“unaware of the sausages . . . being pork on 10-25-2017” and therefore, he was “unable to file a

grievance within 30 days from the actual incident.” ECF 1 at 3. He fails to explain, however, why

he did not file a grievance at all. Moreover, according to of an employee at the IGO, plaintiff did

not file any ARP appeal during the time period in question. See ECF 9-4.

        As discussed above, the PLRA requires that inmates exhaust all available remedies

properly. The complete ARP process was available to plaintiff but it appears that he did not pursue

it. Thus, plaintiff’s claim is subject to dismissal for failure to exhaust.

        Even if plaintiff had exhausted, however, his claim, as outlined below would fail.

        2. The Claim

        Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. See,

e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Balt. City State’s Attorney’s Office,

767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City Police Dep't v. Owens, 135 S. Ct.

1893 (2015). However, § 1983 “‘is not itself a source of substantive rights,’ but provides ‘a method

for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)). In other words, § 1983 allows “a

party who has been deprived of a federal right under the color of state law to seek relief.” City of

Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999).

        To state a claim under § 1983, a plaintiff must allege (1) that a right secured by the



                                                  17
Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988); see Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S.

823 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins

v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997).

       Section 1983 also requires a showing of personal fault based upon a defendant’s personal

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that

the official acted personally to deprive the plaintiff of his rights). In other words, there is no

respondeat superior liability under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”);

see also Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766,

782 (4th Cir. 2004); Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001).

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). With respect to a supervisory liability claim in a § 1983 action, a plaintiff must allege:

           (1) That the supervisor had actual or constructive knowledge that his
           subordinate was engaged in conduct that posed a pervasive and unreasonable
           risk of constitutional injury to . . . the plaintiff; (2) that the supervisor’s response
           to that knowledge was so inadequate as to show deliberate indifference to or
           tacit authorization of the alleged offensive practices; and (3) that there was an
           affirmative causal link between the supervisor’s inaction and the particular
           constitutional injury suffered by the plaintiff.



                                                   18
Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.

       To be sure, inmates retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion. O’Lone v. Estate of Shabazz, 482

U.S. 342, 348 (1987) (citing Pell v. Procunier, 417 U.S. 817, 822 (1974) and Cruz v. Beto, 405

U.S. 319 (1972) (per curiam)). Therefore, prisoners must be afforded “reasonable” opportunities

to practice their religion. Cruz, 405 U.S. at 322. This includes the “right to a diet consistent with

[the inmate’s] . . . religious scruples.” Ford v. McGinnis, 352 F.3d 582, 597 (2d Cir. 2003). A

prison official violates this right if he intentionally, and without adequate justification, denies an

inmate a diet that is religiously mandated. Lovelace v. Lee, 472 F.3d 124, 199 (4th Cir. 2006).

       However, only intentional conduct is actionable under the Free Exercise Clause of the First

Amendment. Lovelace, 472 F.3d at 201. The Fourth Circuit has held that “negligent acts by

officials causing unintended denials of religious rights do not violate the Free Exercise Clause.”

Id. Therefore, a plaintiff “must assert conscious or intentional interference with his free exercise

rights to state a valid claim under § 1983.” Id. Similarly, an official’s negligent act does not

implicate the Due Process Clause. Id.

       In this case, plaintiff failed to assert facts that suggest that defendants engaged in a

conscious or intentional interference with his right to practice his religion. Moreover, there is not

a shred of evidence of intentional conduct on the part of defendants.

       Defendants do not dispute that “sausage that contained 2% or less dehydrated pork stock”

was served to ECI inmates on October 25, 2017. See ECF 9-1 at 3-4. But, they have amply

demonstrated that ECI staff ordered and intended to purchase turkey maple sausage links from a

commercial food vendor. ECF 9-2 at 2-4. Further, the vendor was explicitly informed prior to



                                                 19
sale that food items may not contain any pork or pork by-products, in accordance with DPSCS

policies. ECF 9-3, ¶6. Defendant Troxell also stated that ECI relies on the commercial food

vendors to comply with this policy with respect to the inmate food items supplied to ECI. Id.

Unexpectedly, and contrary to the purchase order that had been placed, the vendor provided

sausage with pork in it.

       Section 1983 of 42 U.S.C. incorporates a causation requirement. Evans v. Chalmers, 703

F.3d 636, 647 (4th Cir. 2012). In response to defendants’ evidence, plaintiff must show that the

defendants’ policies are the cause of the alleged burden on his exercise of religion. Wright v.

Lassiter, 921 F.3d 413, 419 (4th Cir. 2019). In other words, he must show that his injuries “would

not have occurred but for defendant’s conduct.” Id. (citing Burrage v. United States, 571 U.S.

204, 214 (2014)). This he has not done.

       At most, someone at DPSCS was perhaps negligent for failing to check the food labels

upon receipt, although such an omission would seem like a stretch. The fault was clearly with the

vendor. And, defendants subsequently sought to correct any such error in the future by advising

staff, going forward, “to check labels prior to serving.” See ECF 9-2 at 5. In any event, plaintiff

made no effort either to inform ECI staff of his religious belief that required him to abstain from

eating pork, or to request a religious diet based upon that belief.

       In sum, there is no dispute of material fact. The evidence, when viewed in the light most

favorable to plaintiff, shows that no First Amendment violation occurred. See Johnson-Bey v.

Indiana Dep’t of Corr., 668 F. Supp. 2d 1122, 1129 (N.D. Ind. 2009) (holding that a single instance

of being fed pork cannot support a claim that inmates were denied their First Amendment right to

freedom of religion or a claim that the food service personnel violated the Fourteenth

Amendment’s equal protection clause); accord Johnson v. Varano, No. 714 C.D. 2010, 2011 WL



                                                 20
10843816, at *6 (Pa. Commw. Ct. Mar. 9, 2011) (stating that “a single incident of being

inadvertently served pork does not deprive [an inmate] of the right to the free exercise of his faith”).

And, even assuming a violation did occur, it was not committed by these defendants.

                                           IV.     Conclusion

       No genuine issue as to any material fact is presented and defendants are entitled to a

judgment as a matter of law.5

       A separate Order follows.



May 31, 2019                                            _________/s/___________________
Date                                                    Ellen L. Hollander
                                                        United States District Judge




       5
         In light of the court’s ruling, an analysis of defendants’ remaining arguments is not
necessary.
                                                  21
